By the Court, Bronson, J.
The case of Houston v. Moore decides, that when a venire de novo is awarded on the reversal of a judgment, there is no such final judgment as will warrant a writ of error under the 25th section of the United States judiciary act of 1789. But I learn from the chancellor that this question was recently before the court of errors, where we had reversed the judgment of an inferior court and awarded a venire de novo ; and it was held that a writ of error would lie upon our judgment before the cause had been re-tried.(a) If a writ of error will lie, it is matter of right; and it is of no consequence that Jackson thinks he can make a better case than the one on which he rested before, and on which he obtained the reversal.
Motion granted.

 The case referred to is Van Santvoord v. St. John, (ante p. 157.)